COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  JENNIFER CABALLERO,                             §               No. 08-18-00033-CV

                        Appellant,                §                  Appeal from the

  v.                                              §                388th District Court

  SANJIV VIG,                                     §             of El Paso County, Texas

                          Appellee.               §               (TC# 2014DCM6244)

                                              §
                                            ORDER

       On July 3, 2017, the Court granted the parties’ joint request to mediate this appeal. The

order included a requirement that the parties file a motion to reestablish the appellate timetable in

the event mediation was unsuccessful. Neither party filed a motion, but Appellant filed a letter

advising the Court that mediation was unsuccessful. We have construed the letter as a motion to

reestablish the appellate timetable. The motion is GRANTED. Appellant’s brief is due 30 days

from the date of this order.

       IT IS SO ORDERED this 9th day of October, 2018.


                                      PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.